On the Merits.
It is in proof, and in fact conceded, that the defendants were married under the regime of the community.
It thence follows, as a presumption of law, under the textual provisions of our Code as expounded in our jurisprudence, that the property purchased by the defendant wife, during the marriage, fell into the community, and that the burden of proof is on her to show affirmatively the existence of all the features and elements required by law to shield her claim from the application of the general rule. C. C. 2402.
And in this connection it is equally well settled in our jurisprudence that the declarations of herself and of her husband in the act of sale, that the purchase was made as an investment of her paraphernal funds of which she had retained the administration, are not sufficient to rebut the presumption of law in favor of the community. Sentmanat vs. Soulé, 33 Ann. 612; Bachimo vs. Coste, 35 Ann. 570; Burns vs. Thompson, 39 Ann. 377.
The application of this' rule to her case is practically conceded by the defendant wife, and she has introduced evidence for the purpose of showing that she had received from her father as manual gifts two sums of money more than sufficient in amount to meet the payment of the property in dispute.
We have carefully considered and weighed all that evidence and we reach the conclusion that it falls far short of the requiroments of the law applicable to such cases.
We therefore hold that the property in dispute does belong to the community existing between the defendant spouses, and that there is no error in the judgment appealed from.
Judgment affirmed.